Exhibit 10.1

 

MFA FINANCIAL, INC.

EQUITY COMPENSATION PLAN

 

1. PURPOSE. The Plan is intended to provide incentives to key employees,
officers and directors expected to provide significant services to the Company,
including the employees, officers and directors of the other Participating
Companies, to encourage a proprietary interest in the Company, to encourage such
key employees to remain in the employ of the Company and the other Participating
Companies, and to attract new employees with outstanding qualifications. In
furtherance thereof, the Plan permits awards of equity-based incentives and cash
awards to key employees, officers and directors of the Company or any other
Participating Company. The Plan amends and restates the Amended and Restated
2004 Equity Compensation Plan, which was initially approved by the stockholders
of the Company on May 27, 2004 and which was thereafter amended as of
December 10, 2008.

 

The Plan first became effective as of May 20, 2010. The amended and restated
Plan will be effective as of May 21, 2015, subject to approval by the Company’s
stockholders (the “2015 Amendment Effective Date”). Changes made pursuant to
this amendment and restatement shall only apply to Grants made on or after the
2015 Amendment Effective Date.

 

2. DEFINITIONS. As used in this Plan, the following definitions apply:

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Agreement” shall mean a written agreement entered into between the Company and
a Grantee pursuant to the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cash Award” shall mean an award to be settled in cash as described in
Section 12.

 

“Cause” shall mean, unless otherwise provided in an Agreement or defined in a
written employment agreement between the Grantee and the Company or a
subsidiary, (i) engaging in (A) willful or gross misconduct or (B) willful or
gross neglect, (ii) repeatedly failing to adhere to the directions of superiors
or the Board or the written policies and practices of the Company, (iii) the
commission of a felony or a crime of moral turpitude, or any crime involving the
Company, (iv) fraud, misappropriation, embezzlement or material or repeated
insubordination, (v) a material breach of the Grantee’s employment agreement (if
any) with the Company (other than a termination of employment by the Grantee),
or (vi) any illegal act detrimental to the Company; all as determined by the
Committee.

 

“Charter” shall mean the charter of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

“Committee” shall mean (i) the Compensation Committee of the Board as appointed
by the Board in accordance with Section 4 of the Plan; provided, however, that
the Committee shall at all times consist solely of persons who, at the time of
their appointment, are each qualified as a “Non-Employee Director” under
Rule 16b-3(b)(3)(b)(i) promulgated under the Exchange Act, an “independent
director” as determined in accordance with independence standards established by
the stock exchange on which the Common Stock is at the time primarily listed or
traded and, to the extent that relief from the limitation of Section 162(m) of
the Code is sought, as an “Outside Director” under Section 1.162-27(e)(3)(i) of
the Treasury Regulations or (ii) the Board, where the Board is acting as the
Committee or performing the functions of the Committee,

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

 

“Company” shall mean MFA Financial, Inc., a Maryland corporation.

 

1

--------------------------------------------------------------------------------


 

“DER” shall mean a right awarded under Section 11 of the Plan to receive (or
have credited) the equivalent value (in cash or Shares) of dividends paid on
Common Stock.

 

“Disability” shall mean, unless otherwise provided in an Agreement or defined in
a written employment agreement between the Grantee and the Company or a
subsidiary, the occurrence of an event which would entitle the Grantee to the
payment of disability income under one of the Company’s approved long-term
disability income plans or a long-term disability as determined by the Committee
in its discretion pursuant to any other standard as may be adopted by the
Committee. Notwithstanding the foregoing, no circumstances or condition shall
constitute a Disability to the extent that, if it were, a 20% tax would be
imposed under Section 409A of the Code; provided that, in such a case, the event
or condition shall continue to constitute a Disability to the maximum extent
possible (e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax. Nothing herein
shall limit or restrict the payment of any amount subject to Section 409A of the
Code upon an otherwise permitted payment event under Section 409A of the Code,
including upon a Termination of Service.

 

“Eligible Persons” shall mean officers, directors and Employees of the
Participating Companies.

 

“Employee” shall mean an individual, including an officer of a Participating
Company, who is employed (within the meaning of Code Section 3401 and the
regulations thereunder) as an employee by the Participating Company.  In no
event shall any of the following persons be considered an Employee for purposes
of the Plan:  (i) independent contractors, (ii) persons performing services
pursuant to an arrangement with a third party leasing organization or (iii) any
person whom the Company determines, in its discretion, is not a common law
employee, whether or not any such person is later determined to have been a
common law employee of the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” shall mean (i) the price per Share of Common Stock, determined
by the Board or the Committee, at which an Option  may be exercised or (ii) the
base price, determined by the Board or the Committee, of a Stock Appreciation
Right.

 

“Fair Market Value” shall mean the value of one share of Common Stock,
determined as follows:

 

(i)                                          If the Shares are then listed on a
national stock exchange, the closing sales price per Share on the exchange for
the last preceding date on which there was a sale of Shares on such exchange, as
determined by the Committee.

 

(ii)                                       If the Shares are not then listed on
a national stock exchange but are then traded on an over-the-counter market, the
average of the closing bid and asked prices for the Shares in such
over-the-counter market for the last preceding date on which there was a sale of
such Shares in such market, as determined by the Committee.

 

(iii)                                    If neither (i) nor (ii) applies, such
value as the Committee in its discretion may in good faith determine.
Notwithstanding the foregoing, where the Shares are listed or traded, the
Committee may make discretionary determinations in good faith where the Shares
have not been traded for 10 trading days.

 

Notwithstanding the foregoing, with respect to any “stock right” within the
meaning of Section 409A of the Code, Fair Market Value shall not be less than
the “fair market value” of the Shares determined in accordance with Treasury
Regulation 1.409A-1(b)(5)(iv).

 

“Grant” shall mean the issuance of an Incentive Stock Option, Non-qualified
Stock Option, Stock Appreciation Right, Restricted Stock, Phantom Share, DER,
Cash Award, other equity-based grant as contemplated herein or any combination
thereof as applicable to an Eligible Person. The Committee will determine the
eligibility of Employees, officers and directors based on, among other factors,
the position and responsibilities of such individuals, the nature and value to
the Participating Company of such

 

2

--------------------------------------------------------------------------------


 

individuals’ accomplishments and potential contribution to the success of the
Participating Company whether directly or through its subsidiaries.

 

“Grantee” shall mean an Eligible Person to whom Options, Stock Appreciation
Rights, Restricted Stock, Phantom Shares, DERs, Cash Awards or other
equity-based awards are granted hereunder.

 

“Incentive Stock Option” shall mean an Option of the type described in
Section 422(b) of the Code issued to an Employee.

 

“Non-qualified Stock Option” shall mean an Option not described in
Section 422(b) of the Code.

 

“Option” shall mean any option, whether an Incentive Stock Option or a
Non-qualified Stock Option, to purchase, at a price and for the term fixed by
the Committee in accordance with the Plan, and subject to such other limitations
and restrictions in the Plan and the applicable Agreement, a number of Shares
determined by the Committee.

 

“Participating Companies” shall mean the Company and any of its Subsidiaries
which with the consent of the Board participate in the Plan.

 

“Phantom Share” shall mean a right, pursuant to the Plan, of the Grantee to
payment of the Phantom Share Value, in cash, shares of Common Stock, or a
combination of cash and shares of Common Stock, as determined by the Agreement;
Phantom Shares shall include, but not be limited to, restricted stock units.

 

“Phantom Share Value,” per Phantom Share, shall mean the Fair Market Value of a
Share or, if so provided by the Committee, such Fair Market Value to the extent
in excess of a base value established by the Committee at the time of grant.

 

“Plan” shall mean the Company’s Equity Compensation Plan, as set forth herein,
and as the same may from time to time be amended.

 

“Purchase Price” shall mean the Exercise Price times the number of Shares with
respect to which an Option is exercised.

 

“Restricted Stock” shall mean an award of Shares that are subject to
restrictions hereunder.

 

“Retirement” shall mean, unless otherwise provided in an Agreement or defined in
a written employment agreement between the Grantee and the Company or a
subsidiary, the Termination of Service (other than for Cause) of a Grantee:

 

(i)                                  on or after the Grantee’s attainment of age
65;

 

(ii)                               on or after the Grantee’s attainment of age
55 with five consecutive years of service with the Participating Companies; or

 

(iii)                            as determined by the Committee in its
discretion pursuant to such other standard as may be adopted by the Committee.

 

“Stock Appreciation Right” shall mean a right to receive a payment in cash,
shares of Common Stock or a combination thereof, in an amount equal to the
excess of (i) the Fair Market Value of a specified number of shares of Common
Stock on the date the Stock Appreciation Right is exercised over (ii) the Fair
Market Value of such shares of Common Stock on the date the Stock Appreciation
Right is granted, all as determined by the Committee.

 

“Shares” shall mean shares of Common Stock of the Company, adjusted in
accordance with Section 16 of the Plan (if applicable).

 

“Subsidiary” shall mean any corporation, partnership or other entity at least
50% of the economic interest in the equity of which is owned, directly or
indirectly, by the Company or by another subsidiary.

 

3

--------------------------------------------------------------------------------


 

“Successors of the Grantee” shall mean the legal representative of the estate of
a deceased Grantee of an Option or Stock Appreciation Right or the person or
persons who shall acquire the right to exercise an Option or Stock Appreciation
Right by bequest or inheritance or by reason of the death of the Grantee.

 

“Termination of Service” shall mean the time when the employee-employer
relationship or directorship between the Grantee and the Participating Companies
is terminated for any reason, with or without Cause, including, but not limited
to, any termination by resignation, discharge, death or Retirement; provided,
however, Termination of Service shall not include a termination where there is a
simultaneous reemployment of the Grantee by a Participating Company or other
continuation of service (sufficient to constitute service as an Eligible Person)
for a Participating Company. The Committee, in its discretion, shall determine
the effects of all matters and questions relating to Termination of Service,
including, but not limited to, the question of whether any Termination of
Service was for Cause and all questions of whether particular leaves of absence
constitute Terminations of Service. For this purpose, the service relationship
shall be treated as continuing intact while the Grantee is on military leave,
sick leave or other bona fide leave of absence (to be determined by the
Committee in its discretion). Notwithstanding the foregoing, with respect to any
Grant that is subject to Section 409A of the Code, Termination of Service shall
be interpreted in a manner that is consistent with the definition of a
“separation from service” under Section 409A of the Code and Treasury Regulation
1.409A-1(h).

 

3. EFFECTIVE DATE. The effective date of the Plan was May 20, 2010. The amended
and restated Plan shall become effective on the 2015 Amendment Effective Date,
subject to approval by the Company’s stockholders. The Plan shall terminate on,
and no award shall be granted hereunder on or after, the tenth anniversary of
the 2015 Amendment Effective Date; provided, however, that the Board may at any
time prior to that date terminate the Plan.

 

4. ADMINISTRATION.

 

a. Membership on Committee. The Plan shall be administered by the Committee
appointed by the Board. If no Committee is designated by the Board to act for
those purposes, the full Board shall have the rights and responsibilities of the
Committee hereunder and under the Agreements.

 

b. Committee Meetings. The acts of a majority of the members present at any
meeting of the Committee at which a quorum is present, or acts approved in
writing or by electronic transmission by each member of the Committee, shall be
the acts of the Committee for purposes of the Plan.

 

c. Grant of Awards.

 

(i)                                     The Committee shall from time to time in
its discretion select the Eligible Persons who are to be issued Grants and
determine the number and type of Grants to be issued under any Agreement to an
Eligible Person. In particular, the Committee shall (A) determine the terms and
conditions, not inconsistent with the terms of the Plan, of any Grants awarded
hereunder (including, but not limited to the performance goals and periods
applicable to the award of Grants, any restrictive covenant obligations (such as
confidentiality, non-competition and non-solicitation covenants) and clawback or
recoupment provisions, as the Committee may deem advisable); (B) determine the
time or times when and the manner and condition in which each Option and Stock
Appreciation Right shall be exercisable and the duration of the exercise period;
and (C) determine or impose other conditions to the Grant or exercise of Options
or Stock Appreciation Rights under the Plan as it may deem appropriate. The
Committee may determine the extent, if any, to which Options, Stock Appreciation
Rights, Phantom Shares, Shares (whether or not Shares of Restricted Stock),
DERs, Cash Awards or other equity-based awards shall be forfeited (whether or
not such forfeiture is expressly contemplated hereunder), and take any other
actions and make any other determinations

 

4

--------------------------------------------------------------------------------


 

or decisions that it deems necessary or appropriate in connection with the Plan
or the administration or interpretation thereof. The Committee shall also cause
each Option to be designated as an Incentive Stock Option or a Non-qualified
Stock Option, except that no Incentive Stock Options may be granted to an
Eligible Person who is not an Employee of the Company (or one of its
Subsidiaries, to the extent permitted by Section 422 of the Code). The Grantee
shall take whatever additional actions and execute whatever additional documents
the Committee may in its reasonable judgment deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on the Grantee pursuant to the express provisions of the Plan and the
Agreement. DERs will be paid in cash or other consideration at such times and in
accordance with such rules, as the Committee shall determine in its discretion.
Unless expressly provided hereunder, the Committee, with respect to any Grant,
may exercise its discretion hereunder at the time of the award or thereafter.

 

(ii)                                  Notwithstanding clause (i) of this
Section 4(c), any award under the Plan to an Eligible Person who is a member of
the Board shall be made by the full Board.  With respect to such awards, the
Board shall have all authority otherwise provided to the Committee pursuant to
the Plan.

 

d. Awards.

 

(i)                                     Agreements. Grants to Eligible Persons
shall be evidenced by written Agreements in such form as the Committee shall
from time to time determine. Such Agreements shall comply with and be subject to
the terms and conditions set forth herein.

 

(ii)                                  Grantee Acknowledgment. All Grants shall
be made conditional upon the Grantee’s acknowledgement, in writing or by on-line
or other acceptance of the Grant, that all decisions and determinations of the
Committee shall be final and binding on the Grantee, his or her beneficiaries
and any other person having or claiming an interest under such Grant.

 

(iii)                               Number of Shares. Each Grant issued to an
Eligible Person shall state the number of Shares to which it pertains or which
otherwise underlie the Grant and shall provide for the adjustment thereof in
accordance with the provisions of Section 16 hereof.

 

(iv)                              Grants. Subject to the terms and conditions of
the Plan and consistent with the Company’s intention for the Committee to
exercise the greatest permissible flexibility under Rule 16b-3 under the
Exchange Act in awarding Grants, the Committee shall have the powers described
elsewhere in the Plan and the power:

 

(1)                                 to determine from time to time the Grants to
be issued to Eligible Persons under the Plan and to prescribe the terms and
provisions (which need not be identical) of Grants issued under the Plan to such
persons;

 

(2)                                 to construe and interpret the Plan and the
Grants thereunder and to establish, amend and revoke the rules, regulations and
procedures established for the administration of the Plan. In this connection,
the Committee may correct any defect or supply any omission, or reconcile any
inconsistency in the Plan, in any Agreement, or in any related agreements, in
the manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective. All decisions and determinations by the Committee in the
exercise of this power shall be final and binding upon the Participating
Companies and the Grantees.  Without limiting the generality of Section 27, no
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Grant

 

5

--------------------------------------------------------------------------------


 

hereunder;

 

(3)                                 to amend any outstanding Grant, subject to
Sections 18 and 19, and to accelerate or extend the vesting or exercisability of
any Grant (in compliance with Section 409A of the Code, if applicable) and to
waive conditions or restrictions on any Grants, to the extent it shall deem
appropriate; and

 

(4)                                 generally to exercise such powers and to
perform such acts as are deemed necessary or expedient to promote the best
interests of the Company with respect to the Plan.

 

(v)                                 All Grants made under the Plan shall be
subject to the Company’s clawback policy, as in effect from time to time, and
any applicable share trading policies and other policies that may be implemented
by the Board or the Committee from time to time. In furtherance of the
foregoing, any Grant is subject to mandatory repayment by the Grantee to the
Company to the extent the Grantee is or in the future becomes subject to any
Company clawback or recoupment policy that requires the repayment by the Grantee
to the Company of compensation paid by the Company to the Grantee upon
circumstances specified in the policy.

 

5. PARTICIPATION.

 

a. Eligibility. Only Eligible Persons shall be eligible to receive Grants under
the Plan.

 

b. Limitation of Ownership. No Grants shall be issued under the Plan to any
person who after such Grant would beneficially own more than 9.8% (in value or
number) of the outstanding shares of all classes and series of stock of the
Company, unless the foregoing restriction is expressly and specifically waived
by action of the Board in accordance with the Charter.

 

c. Stock Ownership. For purposes of Section 5(b) above, in determining stock
ownership a Grantee shall be considered as owning the stock owned, directly or
indirectly, by or for his brothers, sisters, spouses, ancestors and lineal
descendants. Stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust shall be considered as being owned proportionately
by or for its stockholders, partners or beneficiaries. Stock with respect to
which any person holds an Option shall be considered to be owned by such person.

 

d. Outstanding Stock. For purposes of Section 5(b) above, “outstanding shares”
shall include all stock actually issued and outstanding immediately after the
issue of the Grant to the Grantee. With respect to the stock ownership of any
Grantee, “outstanding shares” shall include shares authorized for issue under
outstanding Options held by such Grantee, but not options held by any other
person.

 

6. SHARE RESERVE AND GRANT LIMITS

 

a. Subject to adjustments pursuant to Section 16, the aggregate number of shares
of Common Stock that may be issued on or after the 2015 Amendment Effective Date
with respect to Grants under the Plan shall not exceed the sum of the following:
(i) the number of shares of Common Stock subject to outstanding Grants under the
Plan as of March 1, 2015 (2,052,422 Shares), plus (ii) 9,947,578 Shares.  All of
the authorized Shares may be issued as Options or any other type of Grants.

 

b. All Grants under the Plan shall be expressed in shares of Common Stock (other
than Cash Awards and DERs, which need not be expressed in shares of Common
Stock). The individual Share limits of this subsection (b) shall apply without
regard to whether the Grants are to be paid in shares of Common Stock or cash.
Subject to adjustments pursuant to Section 16 with respect to clauses (i),
(ii) and (v) below:

 

6

--------------------------------------------------------------------------------


 

(i) the maximum number of Shares with respect to which any Options and Stock
Appreciation Rights may be granted under the Plan in any one calendar year to
any Employee shall not exceed 1,500,000;

 

(ii) with respect to Performance-Based Grants (as defined below), the maximum
number of Shares that may underlie Grants of Phantom Shares, Restricted Stock
and other equity-based grants granted under the Plan in any one calendar year to
any Employee shall not exceed 1,500,000;

 

(iii) an Employee may not accrue cash dividends and DERs under the Plan on
Performance-Based Grants during any one calendar year in an aggregate amount in
excess of $4,000,000 with respect to Performance-Based Grants made to the
Employee on or after the 2015 Amendment Effective Date;

 

(iv) the maximum aggregate amount that may be paid to an Employee under Cash
Awards granted under the Plan with respect to each 12-month period within a
performance period shall not exceed $6,000,000 (if a performance period includes
more than one year, the amount payable with respect to each 12-month period
shall be determined by dividing the total amount payable for the performance
period by the number of years in the performance period); and

 

(v) the maximum number of shares of Common Stock that may underlie Grants made
to each non-employee director during any one calendar year shall not exceed
75,000 Shares.

 

c.  Notwithstanding Section 6(a), (i) Shares that have been granted as
Restricted Stock or that have been reserved for distribution in payment for
Options, Stock Appreciation Rights, Phantom Shares, dividends, DERs or other
equity-based grants, which are later forfeited or for any other reason are not
payable in Shares under the Plan, and (ii) Shares as to which an Option or Stock
Appreciation Right is granted under the Plan that remains unexercised at the
expiration, forfeiture or other termination of such Option or Stock Appreciation
Right may be the subject of the issue of further Grants. Shares of Common Stock
surrendered in payment of the Exercise Price of an Option, and Shares withheld
or surrendered for payment of taxes shall not be available for re-issuance under
the Plan. If Stock Appreciation Rights are exercised and settled in Common
Stock, the full number of Shares subject to the Stock Appreciation Rights shall
be considered issued under the Plan, without regard to the number of Shares
issued upon settlement of the Stock Appreciation Rights. The preceding
provisions of this Section 6(c) shall apply only for purposes of determining the
aggregate number of shares of Common Stock that may be issued under the Plan
under Section 6(a), but shall not apply for purposes of determining the maximum
number of shares of Common Stock with respect to which Grants may be granted to
any Grantee under Section 6(b) of the Plan.

 

d.  To the extent that Grants are designated in an Agreement to be paid in cash,
and not in shares of Common Stock, such Grants shall not count against the share
limits in Section 6(a). Shares of Common Stock issued hereunder may consist, in
whole or in part, of authorized and unissued Shares or previously issued Shares
under the Plan. For the avoidance of doubt, if Shares of Common Stock are
repurchased by the Company on the open market with the proceeds of the Exercise
Price of Options, such Shares may not again be made available for issuance under
the Plan.

 

7. TERMS AND CONDITIONS OF OPTIONS AND STOCK APPRECIATION RIGHTS.

 

a. Each Agreement with an Eligible Person shall state the Exercise Price. The
Exercise Price for any Option or Stock Appreciation Right shall not be less than
the Fair Market Value on the date of Grant.

 

b. Notwithstanding any provision of the Plan, DERs may not be granted with
respect to Options or Stock Appreciation Rights.

 

c. The term of each Option and Stock Appreciation Right may not exceed ten years
from the date of Grant, subject to Section 8(b) with respect to Incentive Stock
Options.

 

7

--------------------------------------------------------------------------------


 

d. Medium and Time of Payment. Except as may otherwise be provided below, the
Purchase Price for each Option granted to an Eligible Person shall be payable in
full in United States dollars upon the exercise of the Option. In the event the
Company determines that it is required to withhold taxes as a result of the
exercise of an Option or Stock Appreciation Right, as a condition to the
exercise thereof, an Employee may be required to make arrangements satisfactory
to the Company to enable it to satisfy such withholding requirements in
accordance with Section 22. If the applicable Agreement so provides, or the
Committee otherwise so permits, the Purchase Price may be paid in one or a
combination of the following:

 

(i)                                  by a certified or bank cashier’s check;

 

(ii)                               by the surrender of shares of Common Stock in
good form for transfer owned by the person exercising the Option (or by
attestation to such ownership), and having a Fair Market Value on the date of
exercise equal to the Purchase Price, or in any combination of cash and shares
of Common Stock, as long as the sum of the cash so paid and the Fair Market
Value of the shares of Common Stock so surrendered equals the Purchase Price;

 

(iii)                            by the withholding of shares of Common Stock
for which an Option is exercisable;

 

(iv)                           by delivering a properly executed exercise notice
to the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale proceeds to pay the Purchase
Price, under procedures acceptable to the Company; or

 

(v)                              by any combination of such methods of payment
or any other method acceptable to the Committee in its discretion.

 

The Committee may prescribe any other method of paying the Exercise Price that
it determines to be consistent with applicable law and the purpose of the Plan.
Except in the case of Options exercised by certified or bank cashier’s check,
the Committee may impose such limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid adverse accounting consequences. Any fractional
shares of Common Stock shall in the discretion of the Committee be paid in cash.

 

e. Term and Nontransferability of Options and Stock Appreciation Rights.

 

(i)                                  Each Option and Stock Appreciation Right
granted under this Section 7 shall state the time or times which all or part
thereof becomes exercisable, subject to the following restrictions.

 

(ii)                               No Option or Stock Appreciation Right shall
be exercisable except by the Grantee or a transferee permitted hereunder.

 

(iii)                            Except if otherwise provided in an applicable
Agreement, no Option or Stock Appreciation Right shall be assignable or
transferable, except to Successors of the Grantee by will or the laws of descent
and distribution of the state wherein the Grantee is domiciled at the time of
his or her death; provided, however, that the Committee may (but need not)
permit other transfers, where the Committee concludes that such transferability
(A) does not result in accelerated taxation, (B) does not cause any Option
intended to be an Incentive Stock Option to fail to be described in
Section 422(b) of the Code, (C) complies with applicable law, including
securities law, and (D) is otherwise appropriate and desirable.

 

(iv)                           No Option or Stock Appreciation Right shall be
exercisable until such time as set forth in the applicable Agreement (but in no
event after the expiration of such Grant).

 

(v)                              The Committee may not modify, extend or renew
any Option or Stock Appreciation Right granted to any Eligible Person unless
such modification, extension or renewal shall

 

8

--------------------------------------------------------------------------------


 

satisfy any and all applicable requirements of Rule 16b-3 under the Exchange Act
and Section 409A of the Code, to the extent applicable, and subject to Sections
18 and 19.

 

f. Termination of Service. Except as otherwise provided by the Committee, the
Grantee’s Options and Stock Appreciation Rights which are not otherwise
exercisable as of the Grantee’s Termination of Service shall terminate as of
such date.  The Committee shall specify in an Agreement such terms as the
Committee deems appropriate, if any, with respect to the exercise of Options and
Stock Appreciation Rights after a Grantee’s Termination of Service; provided
that, no Option or Stock Appreciation Right may be exercised after expiration of
its term.  Unless otherwise provided in the applicable Agreement, if there
occurs a Termination of Service for Cause, all of the Grantee’s Options and
Stock Appreciation Rights (whether or not such Options or Stock Appreciation
Rights are otherwise vested) shall be canceled.

 

g. Rights as a Stockholder. A Grantee or a Successor of the Grantee shall have
no rights as a stockholder with respect to any Shares covered by his or her
Grant until, in the case of an Option or Stock Appreciation Right settled in
Shares, the date of the issuance of a stock certificate for such Shares or, if
such Shares are not represented by certificates, the date the book entry for
such Shares is recorded. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to (i) the date such stock
certificate is issued or (ii) if such Shares are not represented by
certificates, the date the book entry for such Shares is recorded, except in
each case as provided in Section 16.

 

h. Other Provisions. The Agreement authorized under the Plan may contain such
other provisions not inconsistent with the terms of the Plan (including, without
limitation, restrictions upon the exercise of the Option or Stock Appreciation
Right) as the Committee shall deem advisable.

 

8. SPECIAL RULES FOR INCENTIVE STOCK OPTIONS.

 

a. In the case of Incentive Stock Options granted hereunder, the aggregate Fair
Market Value (determined as of the date of the Grant thereof) of the Shares with
respect to which Incentive Stock Options become exercisable by any Grantee for
the first time during any calendar year (under the Plan and all other plans
maintained by the Participating Companies, their parent or Subsidiaries) shall
not exceed $100,000.

 

b. In the case of an individual described in Section 422(b)(6) of the Code
(relating to certain 10% owners), the Exercise Price with respect to an
Incentive Stock Option shall not be less than 110% of the Fair Market Value of a
Share on the day the Option is granted and the term of an Incentive Stock Option
shall be no more than five years from the date of grant.

 

c. If Shares acquired upon exercise of an Incentive Stock Option are disposed of
in a disqualifying disposition within the meaning of Section 422 of the Code by
a Grantee prior to the expiration of either two years from the date of grant of
such Option or one year from the transfer of Shares to the Grantee pursuant to
the exercise of such Option, or in any other disqualifying disposition within
the meaning of Section 422 of the Code, such Grantee shall notify the Company in
writing as soon as practicable thereafter of the date and terms of such
disposition.

 

9. PROVISIONS APPLICABLE TO RESTRICTED STOCK.

 

a. Vesting Periods. In connection with the grant of Restricted Stock, whether or
not Performance Goals apply thereto, the Committee may establish one or more
vesting periods with respect to the shares of Restricted Stock granted, the
length of which shall be determined in the discretion of the Committee and set
forth in the applicable Agreement. Subject to the provisions of this Section 9,
the applicable Agreement and the other provisions of the Plan, any restrictions
on Restricted Stock shall lapse if the Grantee satisfies all applicable
employment or other service requirements through the end of the applicable
vesting period.

 

9

--------------------------------------------------------------------------------


 

b. Grant of Restricted Stock. Subject to the other terms of the Plan, the
Committee may, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the granting of Restricted Stock to Eligible Persons;
(ii) provide a specified purchase price for the Restricted Stock (whether or not
the payment of a purchase price is required by any state law applicable to the
Company); (iii) determine the restrictions applicable to Restricted Stock, if
any, and (iv) determine or impose other conditions to the grant of Restricted
Stock under the Plan as it may deem appropriate.

 

c. Certificates.

 

(i)                                     In the discretion of the Committee, each
Grantee of Restricted Stock may be issued a stock certificate in respect of
Shares of Restricted Stock awarded under the Plan. Any such certificate shall be
registered in the name of the Grantee. In addition to any legend that might
otherwise be required by the Board or the Charter, bylaws or other applicable
documents, the certificates, if any, for Shares of Restricted Stock issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the applicable
Agreement, or as the Committee may otherwise deem appropriate, and, without
limiting the generality of the foregoing, shall bear a legend referring to the
terms, conditions, and restrictions applicable to such Grant, substantially in
the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE MFA
FINANCIAL, INC. EQUITY COMPENSATION PLAN, AND AN AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND MFA FINANCIAL, INC. COPIES OF SUCH PLAN AND AWARD
AGREEMENT ARE ON FILE IN THE OFFICES OF MFA FINANCIAL, INC. AT 350 PARK AVENUE,
NEW YORK, NEW YORK 10022.

 

(ii)                               The Committee may require that any stock
certificates representing such Shares be held in custody by the Company or its
designee until the restrictions hereunder shall have lapsed and that, as a
condition of any grant of Restricted Stock, the Grantee shall have delivered to
the Company or its designee a stock power, endorsed in blank, relating to the
stock covered by such Grant. If and when such restrictions so lapse, any stock
certificates shall be delivered by the Company to the Grantee or his or her
designee as provided in Section 9(d).

 

d. Restrictions and Conditions. Unless otherwise provided by the Committee in an
Agreement, the Shares of Restricted Stock awarded pursuant to the Plan shall be
subject to the following restrictions and conditions:

 

(i)                                  Subject to the provisions of the Plan and
the applicable Agreement, during a period commencing with the date of such Grant
and ending on the date the period of forfeiture with respect to such Shares
lapses, the Grantee shall not be permitted voluntarily or involuntarily to sell,
transfer, pledge, anticipate, alienate, encumber or assign Shares of Restricted
Stock awarded under the Plan (or have such Shares attached or garnished).
Subject to the provisions of the applicable Agreement and clauses (iii) and
(iv) below, the period of forfeiture with respect to Shares granted hereunder
shall lapse as provided in the applicable Agreement. Notwithstanding the
foregoing, unless otherwise expressly provided by the Committee, the period of
forfeiture with respect to such Shares shall only lapse as to whole Shares.

 

(ii)                               Except as provided in the foregoing clause
(i), below in this clause (ii), or in Section 16, or as otherwise provided in
the applicable Agreement, the Grantee shall have, in respect

 

10

--------------------------------------------------------------------------------


 

of the Shares of Restricted Stock, all of the rights of a stockholder of the
Company, including the right to vote the Shares; provided, however, that
dividends with respect to Restricted Stock that vests based on performance shall
be held by the Company (unsegregated as a part of its general assets) and paid
to the Grantee only if, and to the extent that the underlying Restricted Stock
vests, as determined by the Committee.  Unless otherwise provided by the
Committee in the applicable Agreement, cash dividends with respect to other
Grants of Restricted Stock shall be held by the Company (unsegregated as a part
of its general assets) until the period of forfeiture lapses (and forfeited if
the underlying Shares are forfeited), and paid to the Grantee as soon as
practicable after such period lapses (if not forfeited). Certificates for Shares
(not subject to restrictions hereunder), or, in the event that the Company
issues Shares without certificates, to the extent then required by the Maryland
General Corporation Law, a written statement of the information required by the
Maryland General Corporation Law to be included on stock certificates, shall be
delivered to the Grantee or his or her designee promptly after, and only after,
the period of forfeiture shall lapse without forfeiture in respect of such
Shares of Restricted Stock.

 

(iii)                            Termination of Service. Unless otherwise
provided in the applicable Agreement, if the Grantee has a Termination of
Service for any reason during the applicable period of forfeiture, then (A) all
Restricted Stock still subject to restriction shall thereupon, and with no
further action, be forfeited by the Grantee, and (B) the Company shall pay to
the Grantee as soon as practicable (and in no event more than 30 days) after
such termination an amount equal to the lesser of (x) the amount paid by the
Grantee, if any, for such forfeited Restricted Stock as contemplated by
Section 9(b), and (y) the Fair Market Value on the date of termination of the
forfeited Restricted Stock.

 

10. PROVISIONS APPLICABLE TO PHANTOM SHARES.

 

a. Grant of Phantom Shares. Subject to the other terms of the Plan, the
Committee shall, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the granting of Phantom Shares to Eligible Persons and
(ii) determine or impose other conditions to the grant of Phantom Shares under
the Plan as it may deem appropriate.

 

b. Term. The Committee may provide in an Agreement that any particular Phantom
Share shall expire at the end of a specified term.

 

c. Vesting.

 

(i)                                  Subject to the provisions of the applicable
Agreement and Section 10(c)(ii) and (iii), Phantom Shares shall vest as provided
in the applicable Agreement.

 

(ii)                               Unless otherwise determined by the Committee
in an applicable Agreement, in the event that a Grantee has a Termination of
Service, the Grantee’s Phantom Shares which have not vested prior to or as of
such termination shall thereupon, and with no further action, be forfeited and
cease to be outstanding, and except as provided in Section 10(c)(iii), the
Grantee’s vested Phantom Shares shall be settled as set forth in Section 10(d).

 

(iii)                            Unless otherwise determined by the Committee in
an applicable Agreement, if the Grantee has a Termination of Service for Cause,
all of the Grantee’s Phantom Shares (whether or not such Phantom Shares are
otherwise vested) shall thereupon, and with no further action, be forfeited by
the Grantee and cease to be outstanding, and no payments shall be made with
respect to such forfeited Phantom Shares.

 

d. Settlement of Phantom Shares.

 

(i)             Except as otherwise provided by the Committee, each vested and
outstanding Phantom Share shall

 

11

--------------------------------------------------------------------------------


 

be settled by the transfer to the Grantee of Shares representing such Phantom
Share Value; provided, however, that, the Committee at the time of grant (or, in
the appropriate case, as determined by the Committee, thereafter) may provide
that a Phantom Share may be settled (A) in cash at the applicable Phantom Share
Value, (B) in cash or by transfer of Shares as elected by the Grantee in
accordance with procedures established by the Committee or (C) in cash or by
transfer of Shares as elected by the Company.

 

(ii)       Each Phantom Share shall be settled with a single-sum payment by the
Company; provided, however, that, the Committee may permit the Grantee to elect
in accordance with procedures established by the Committee (taking into account,
without limitation, Section 409A of the Code, as the Committee may deem
appropriate) to receive installment payments over a period not to exceed 10
years. If the Grantee’s Phantom Shares are paid out in installment payments,
such installment payments shall be treated as a series of separate payments for
purposes of Section 409A of the Code.

 

(iii) (1)  Each Phantom Share shall be settled on the date specified in the
applicable Agreement (such date, the “Settlement Date”); provided, however,
that, subject to the requirements of Section 409A of the Code, to the extent
permitted by the Committee, a Grantee may elect, in accordance with procedures
to be adopted by the Committee, that such Settlement Date will be deferred as
elected by the Grantee to a time permitted by the Committee. Notwithstanding the
prior sentence, all initial elections to defer the Settlement Date shall be made
in accordance with the requirements of Section 409A of the Code. In addition,
unless otherwise determined by the Committee, any subsequent elections under
this Section 10(d)(iii)(1) must, except as may otherwise be permitted under the
rules applicable under Section 409A of the Code, (A) not be effective for at
least one year after they are made, or, in the case of payments to commence at a
specific time, be made at least one year before the first scheduled payment and
(B) defer the commencement of distributions (and each affected distribution) for
at least five years.

 

(2)         Notwithstanding the foregoing, unless the Agreement provides
otherwise, in the event of the death of the Grantee, the Settlement Date, if not
earlier pursuant to this Section 10(d)(iii), is the date of the Grantee’s death
as described in Section (e)(i) below.

 

(iv)      Notwithstanding any other provision of the Plan, a Grantee may receive
any amounts to be paid in installments as provided in Section 10(d)(ii) or
deferred by the Grantee as provided in Section 10(d)(iii) upon the occurrence of
an “Unforeseeable Emergency.” For these purposes, an “Unforeseeable Emergency,”
as determined by the Committee in its discretion, is a severe financial hardship
to the Grantee resulting from a sudden and unexpected illness or accident of the
Grantee, the Grantee’s spouse, or the Grantee’s “dependent,” as defined in
Section 152 of the Code (without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Grantee’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Grantee. The circumstances that will constitute an
Unforeseeable Emergency will depend upon the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved:

 

(1)                                 through reimbursement or compensation by
insurance or otherwise;

 

(2)                                 by liquidation of the Grantee’s assets, to
the extent the liquidation of such assets would not itself cause severe
financial hardship; or

 

(3)                                 by future cessation of the making of
additional deferrals under Section 10(d)(ii) and (iii).

 

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable

 

12

--------------------------------------------------------------------------------


 

Emergency, as determined by the Committee, shall be permitted to the extent
reasonably needed to satisfy the emergency need.

 

e. Other Phantom Share Provisions.

 

(i)             In the event of a Grantee’s death, unless an Agreement provides
otherwise, any vested Phantom Shares held by the Grantee shall be settled and
the Phantom Share Value in respect of such Phantom Shares paid, and any payments
deferred pursuant to an election under Section 10(d)(iii) shall be accelerated
and paid, as soon as practicable (but no later than 60 days) after the date of
death to such Grantee’s estate.

 

(ii)        The Committee may establish a program (taking into account, without
limitation, the application of Section 409A of the Code, as the Committee may
deem appropriate) under which distributions with respect to Phantom Shares may
be deferred for periods in addition to those otherwise contemplated by the
foregoing provisions of this Section 10. Such program may include, without
limitation, provisions for the crediting of earnings and losses on unpaid
amounts and, if permitted by the Committee, provisions under which Grantees may
select from among hypothetical investment alternatives for such deferred amounts
in accordance with procedures established by the Committee.

 

(iii)     Notwithstanding any other provision of this Section 10, unless the
Committee determines otherwise, any fractional Phantom Share will be paid out in
cash at the Phantom Share Value at the same time and consistent with the same
payment schedule as the Phantom Shares to which it relates.

 

(iv)      No Phantom Share shall give any Grantee any rights with respect to
Shares or any ownership interest in the Company. For the avoidance of doubt,
DERs may, but need not, be granted in respect of Phantom Shares. Except as may
be provided in accordance with Section 11, no provision of the Plan shall be
interpreted to confer upon any Grantee of a Phantom Share any voting, dividend
or derivative or other similar rights with respect to any Phantom Share. DERs
granted with respect to Phantom Shares that vest based on performance shall vest
and be paid only if and to the extent the underlying Phantom Shares vest and are
paid, as determined by the Committee.

 

11. PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.

 

a. Grant of DERs. Subject to the other terms of the Plan, the Committee shall,
in its discretion as reflected by the terms of the Agreements, authorize the
granting of DERs to Eligible Persons based on the dividends declared on Common
Stock, to be credited as of the dividend payment dates, during the period
between the date a Grant is issued, and the date such Grant vests or expires, as
determined by the Committee.  DERs may be granted on Phantom Shares and other
equity based awards other than Options and Stock Appreciation Rights.  Such DERs
may be converted to cash, additional Shares or Phantom Shares by such formula
and at such time and subject to such limitation as may be determined by the
Committee. If a DER is granted in respect of a Grant hereunder, then, unless
otherwise stated in the Agreement, or, in the appropriate case, as determined by
the Committee, in no event shall the DER be in effect for a period beyond the
time during which the applicable related portion of the underlying Grant has
been settled, or has expired, been forfeited or otherwise lapsed, as applicable.
For the avoidance of doubt, DERs may not be granted with respect to Options or
Stock Appreciation Rights.

 

b. Certain Terms.

 

(i)                                  The term of a DER shall be set by the
Committee in its discretion.

 

(ii)                               Payment of the amount determined in
accordance with Section 11(a) shall be in cash, in Common Stock or a combination
of both, as determined by the Committee.

 

(iii)                            The Committee shall determine whether DERs will
be paid as and when dividends are declared, at the time of payment of any
underlying Grant or deferred as described below

 

13

--------------------------------------------------------------------------------


 

in Section 11(c); provided that, DERs granted with respect to Grants that vest
based on performance shall vest and be paid only if and to the extent the
underlying Grant vests and is paid, as determined by the Committee.

 

c. Deferral.

 

(i)                                  The Committee may (taking into account,
without limitation, the possible application of Section 409A of the Code, as the
Committee may deem appropriate) establish a program under which Grantees
(i) will have Phantom Shares credited, subject to the terms of Sections
10(d) and 10(e) as though directly applicable with respect thereto, upon the
granting of DERs, or (ii) will have payments with respect to DERs deferred.

 

(ii)                               The Committee may establish a program under
which distributions with respect to DERs may be deferred. Such program may
include, without limitation, provisions for the crediting of earnings and losses
on unpaid amounts, and, if permitted by the Committee, provisions under which
Grantees may select from among hypothetical investment alternatives for such
deferred amounts in accordance with procedures established by the Committee.

 

12. CASH  AWARDS. The Committee shall, in its discretion as reflected by the
terms of the applicable Agreement, (i) authorize the granting of Cash Awards to
Eligible Persons and (ii) determine or impose such terms and conditions with
respect to the grant of Cash Awards as it may deem appropriate, including the
criteria for the vesting of Cash Awards.  Vesting of Cash Awards shall be based
on such measures as the Committee deems appropriate, and Cash Awards need not
relate to the value of shares of Common Stock.

 

13. OTHER EQUITY-BASED AWARDS. The Board shall have the right to issue other
Grants based upon the Common Stock having such terms and conditions as the Board
may determine, including, without limitation, the grant of Shares based upon
certain conditions, and the grant of securities convertible into Common Stock.

 

14. PERFORMANCE-BASED COMPENSATION. The Committee may determine that particular
Grants shall be considered “qualified performance-based compensation” under
Section 162(m) of the Code. The provisions of this Section 14 shall apply to any
such Grants (other than Options or Stock Appreciation Rights) that the Committee
determines are to be considered “qualified performance-based compensation” under
Section 162(m) of the Code (“Performance-Based Grants”).

 

a. Performance Goals. When Restricted Stock, Phantom Shares, Cash Awards, DERs
and dividends that are to be considered Performance-Based Grants are granted,
the Committee shall establish in writing (i) the objective performance goals
(“Performance Goals”) that must be met, (ii) the period during which performance
will be measured, (iii) the maximum amounts that may be paid if the performance
goals are met, consistent with the limits of Section 6(b) above, and (iv) any
other conditions that the Committee deems appropriate and consistent with the
requirements of Section 162(m) of the Code for Performance-Based Grants. The
Performance Goals shall be based upon one or more of the performance criteria
set forth in Exhibit A hereto which is hereby incorporated herein by reference
as though set forth in full. For Performance-Based Grants, the Performance Goals
shall satisfy the requirements of the applicable regulations under
Section 162(m), including the requirement that the achievement of the
Performance Goals be substantially uncertain at the time they are established
and that the Performance Goals be established in such a way that a third party
with knowledge of the relevant facts could determine whether and to what extent
the performance goals have been met. For Grants identified by the Committee as
Performance-Based Grants, the Committee shall not have discretion to increase
the amount of compensation that is payable based on achievement of the
Performance Goals except as provided under Section 162(m), but may reduce the
amount of compensation that is payable.

 

14

--------------------------------------------------------------------------------


 

b. Timing of Establishment of Goals. The Committee shall establish the
Performance Goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under Section 162(m) of the Code.

 

c. Certification of Results. The Committee shall certify the performance results
for the performance period specified in the Agreement before payment with
respect to the performance results is made. The Committee shall determine the
amount, if any, to be paid pursuant to each Grant based on the achievement of
the Performance Goals and the satisfaction of other terms of the Agreement, and
subject to Committee discretion as described in Section 14(a) above.

 

d. Certain Adjustments. To the extent applicable, subject to the following
sentence and unless the Committee determines otherwise, the determination of the
achievement of Performance Goals shall be based on the relevant financial
measure, computed in accordance with U.S. generally accepted accounting
principles (“GAAP”), and in a manner consistent with the methods used by the
Company in the preparation of its periodic reports to stockholders. To the
extent consistent with the requirements of Section 162(m), in setting the
performance goals for Performance-Based Grants within the period prescribed in
Section 14(b), the Committee may provide for such adjustments as it deems
appropriate, including without limitation, objectively determinable adjustments,
as determined in accordance with GAAP, to any of the performance criteria for
one or more of the items of gain, loss, profit or expense: (i) determined to be
extraordinary or unusual in nature or infrequent in occurrence, (ii) related to
the disposal of a segment of a business, (iii) related to a change in accounting
principle under GAAP, (iv) related to discontinued operations that do not
qualify as a segment of a business under GAAP, or (v) attributable to the
business operations of any entity acquired by the Company during the fiscal
year.

 

e. Death, Disability or Other Circumstances. The Committee may provide in the
Agreement that a Grant identified as Performance-Based Grants shall be payable,
in whole or in part, in the event of the Grantee’s death or Disability, a Change
of Control, or under other circumstances consistent with the Treasury
regulations and rulings under Section 162(m) of the Code.

 

f. Performance Goals which do not satisfy the foregoing provisions of this
Section 14 may be established by the Committee with respect to Grants not
intended to qualify for the performance-based compensation exception under
Section 162(m) of the Code.

 

15. TERM OF PLAN. Grants may be granted pursuant to the Plan until the tenth
anniversary of the 2015 Amendment Effective Date.

 

16. RECAPITALIZATION AND CHANGES OF CONTROL.

 

a. Subject to any required action by stockholders if (i) the Company shall at
any time be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or stock of the Company or a transaction similar thereto, (ii) any stock
dividend, stock split, reverse stock split, stock combination, reclassification,
recapitalization, or other similar change in the capital structure of the
Company, spin-off, or any distribution to holders of Common Stock other than
cash dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the outstanding Grants, then:

 

(1)                                 the maximum aggregate number and kind of
Shares available for issuance under the Plan, the maximum number and kind of
Shares which shall be made subject to Options or any other types of Grants under
the Plan, the maximum number and kind of Shares with respect to which a Grantee
may receive Grants in any year as set forth in Section 6(b), the number and kind
of Shares covered by outstanding Grants, and the number and kind of Shares to be
issued or issuable under the Plan

 

15

--------------------------------------------------------------------------------


 

shall be appropriately adjusted by the Committee in its discretion; provided
that, unless the Committee determines otherwise, any fractional Shares resulting
from such adjustment shall be eliminated.

 

(2)                                 the Committee shall take any such action as
it determines in its discretion shall be necessary to maintain each Grantee’s
rights hereunder (including under the applicable Agreements) so that they are,
in their respective Grants, substantially proportionate to the rights existing
in such Grants, prior to such event, including, without limitation, adjustments
in (A) the Exercise Price, Purchase Price and Phantom Share Value, and
(B) performance-based criteria established in connection with Grants (to the
extent consistent with Section 162(m) of the Code, as applicable).  In the
discretion of the Committee, the foregoing clause (B) may also be applied in the
case of any event relating to a Subsidiary if the event would have been covered
under this Section 16(a) had the event related to the Company.

 

b. Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock
pursuant to this Section 16 shall be subject to the restrictions and
requirements imposed by Section 9, including depositing the certificates
therefor, if any, with the Company together with a stock power and bearing a
legend as provided in Section 9(c)(i).

 

c. If the Company shall be consolidated or merged with another corporation or
other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 9(d) may be required to deposit with
the successor corporation the certificates, if any, for the stock or securities
or the other property that the Grantee is entitled to receive by reason of
ownership of Restricted Stock in a manner consistent with Section 9(c)(ii), and
such stock, securities or other property shall become subject to the
restrictions and requirements imposed by Section 9(d), and the certificates
therefor or other evidence thereof shall bear a legend similar in form and
substance to the legend set forth in Section 9(c)(i).

 

d. The judgment of the Committee with respect to any matter referred to in this
Section 16 shall be conclusive and binding upon each Grantee without the need
for any amendment to the Plan.

 

e. Subject to any required action by stockholders, if the Company is the
surviving corporation in any merger or consolidation, the rights under any
outstanding Grant shall pertain and apply to the securities to which a holder of
the number of Shares subject to the Grant would have been entitled.

 

f. To the extent that the foregoing adjustments relate to securities of the
Company, such adjustments shall be made by the Committee, whose determination
shall be conclusive and binding on all persons.

 

g. Except as expressly provided in this Section 16, a Grantee shall have no
rights by reason of subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin-off of assets or stock of another
corporation, and any issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to a Grant or the Exercise Price of Shares subject to an Option
or Stock Appreciation Right.

 

h. Grants made pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business assets.

 

i. Upon the occurrence of a Change of Control:

 

(i)                                     If the Company is not the surviving
corporation (or survives only as a subsidiary of

 

16

--------------------------------------------------------------------------------


 

another corporation), unless the Committee determines otherwise, all outstanding
Grants that are not exercised or paid at the time of the Change of Control shall
be assumed by, or replaced with Grants that have comparable terms by, the
surviving corporation (or a parent of the surviving corporation). After a Change
of Control, references to the “Company” as they relate to employment matters
shall include the successor employer.

 

(ii)                               Unless the Agreement or a written employment
agreement between the Grantee and the Company or a Subsidiary provides
otherwise, if a Grantee’s employment or service is terminated by the Company
without Cause upon or within 12 months following the Change of Control, the
Grantee’s outstanding Grants shall become fully vested as of the date of such
termination; provided that if the vesting of any such Grants is based, in whole
or in part, on performance, the applicable Agreement shall specify how the
portion of the Grant that becomes vested pursuant to this Section 16(i) shall be
calculated.

 

(iii)                            If and to the extent that outstanding Grants
are not assumed by, or replaced with Grants that have comparable terms by, the
surviving corporation (or a parent or subsidiary of the surviving corporation),
the Committee may take any of the following actions with respect to any or all
outstanding Grants, without the consent of any Grantee: (1) the Committee may
determine that outstanding Options and Stock Appreciation Rights shall
automatically accelerate and become fully exercisable and the restrictions and
conditions on outstanding Restricted Stock, Phantom Shares, Cash Awards, DERs,
dividends and other grants under Section 13 shall immediately lapse; (2) the
Committee may determine that Grantees shall receive a payment in settlement of
outstanding Phantom Shares, DERs, dividends, Cash Awards and other Grants under
Section 13 in such amount and form as may be determined by the Committee;
(3) the Committee may require that participants surrender their outstanding
Options and Stock Appreciation Rights in exchange for a payment by the Company,
in cash, Common Stock or common stock of the surviving corporation (or a parent
of the surviving corporation) as determined by the Committee, in an amount equal
to the amount, if any, by which the then Fair Market Value of the shares of
Common Stock subject to the Grantee’s unexercised Options and Stock Appreciation
Rights exceeds the applicable Exercise Price, and (4) after giving Grantees an
opportunity to exercise all of their outstanding Options and Stock Appreciation
Rights, the Committee may terminate any or all unexercised Options and Stock
Appreciation Rights at such time as the Committee deems appropriate. Such
surrender, termination or payment shall take place as of the date of the Change
of Control or such other date as the Committee may specify. Without limiting the
foregoing, if the per share Fair Market Value of the Common Stock does not
exceed the applicable Exercise Price, the Company shall not be required to make
any payment to the Grantee upon surrender of the Option or Stock Appreciation
Right.

 

j. “Change of Control” shall mean the occurrence of any one of the following
events:

 

(i)                                  any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company, any of its
affiliates or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
affiliates and, with respect to any particular Eligible Employee, other than
such Eligible Employee) together with all “affiliates” and “associates” (as such
terms are defined in Rule 12b-2 under the Exchange Act) of such person, shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of either (A) the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Board
(“voting securities”) or (B) the then outstanding Shares (in either such case
other than as a result of an acquisition of securities directly

 

17

--------------------------------------------------------------------------------


 

from the Company); or

 

(ii)                               persons who, as of the 2015 Amendment
Effective Date, constitute the Board (the “Incumbent Directors”) cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board, provided that any person becoming a member of the Board subsequent to the
2015 Amendment Effective Date whose election or nomination for election was
approved and/or ratified by a vote of at least a majority of the Incumbent
Directors shall, for purposes of the Plan, be considered an Incumbent Director;
or

 

(iii)                            the consummation of (A) any consolidation or
merger of the Company or any Subsidiary where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, shares representing
in the aggregate 50% or more of the voting securities of the corporation issuing
cash or securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or
(C) any plan for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other voting securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change of Control” shall be deemed to have occurred for purposes of this
subsection (j). In addition, the Committee may provide for a different
definition of “Change of Control” in an Agreement if it determines that such
different definition is necessary or appropriate, including without limitation,
to comply with the requirements of Section 409A of the Code.

 

17. SECURITIES LAW REQUIREMENTS.

 

a. Legality of Issuance. The issuance of any Shares pursuant to Grants under the
Plan and the issuance of any Grant shall be contingent upon the following:

 

(i)                                  the obligation of the Company to sell
Shares with respect to Grants issued under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee;

 

(ii)                               the Committee may make such changes to the
Plan as may be necessary or appropriate to comply with the rules and regulations
of any government authority or to obtain tax benefits applicable to Grants; and

 

(iii)                            each Grant under the Plan (or issuance of
Shares in respect thereof), is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the Grants or issuance of Shares, no
payment or Grant shall be made, or

 

18

--------------------------------------------------------------------------------


 

Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions in a
manner acceptable to the Committee.

 

b. Restrictions on Transfer. The certificates, if any, for Shares issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Agreement, or as the
Committee may otherwise deem appropriate.  Regardless of whether the offering
and sale of Shares under the Plan has been registered under the Act or has been
registered or qualified under the securities laws of any state, the Company may
impose restrictions on the sale, pledge or other transfer of such Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Act, the
securities laws of any state or any other law. In the event that the sale of
Shares under the Plan is not registered under the Act but an exemption is
available which requires an investment representation or other representation,
each Grantee shall be required to represent that such Shares are being acquired
for investment, and not with a view to the sale or distribution thereof, and to
make such other representations as are deemed necessary or appropriate by the
Company and its counsel. Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 17 shall be
conclusive and binding on all persons. Without limiting the generality of
Section 9, stock certificates representing Shares acquired under the Plan
pursuant to an unregistered transaction shall bear a restrictive legend,
substantially in the following form, and such other restrictive legends as are
required or deemed advisable under the provisions of any applicable law:

 

“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”

 

c. Registration or Qualification of Securities. The Company may, but shall not
be obligated to, register or qualify the issuance of Grants and/or the sale of
Shares under the Act or any other applicable law. The Company shall not be
obligated to take any affirmative action in order to cause the issuance of
Grants or the sale of Shares under the Plan to comply with any law.

 

d. Exchange of Certificates. If, in the opinion of the Company and its counsel,
any legend placed on a stock certificate representing Shares sold under the Plan
is no longer required, the holder of such certificate shall (to the extent that
the Company continues to issue certificated shares) be entitled to exchange such
certificate for a certificate representing the same number of Shares but lacking
such legend.

 

e.  Certain Loans. Notwithstanding any other provision of the Plan, the Company
shall not be required to take or permit any action under the Plan or any
Agreement which, in the good-faith determination of the Company, would result in
a material risk of a violation by the Company of Section 13(k) of the Exchange
Act.

 

18. AMENDMENT OF THE PLAN. The Board may from time to time suspend or
discontinue the Plan or revise or amend it in any respect whatsoever, except
that no amendment may adversely affect a Grantee with respect to Grants
previously made unless such amendment is in connection with compliance with
applicable laws or the Grantee consents to such amendment. Notwithstanding the
foregoing, the Board may not make any amendment in the Plan that would, if such
amendment were not approved by the holders of the Common Stock, cause the Plan
to fail to comply with any requirement of applicable law or regulation, or of
any applicable exchange or similar rule, unless and until the approval of the
holders of such Common Stock is obtained. The Board may also amend any Grant at
any time,

 

19

--------------------------------------------------------------------------------


 

provided that no such amendment shall materially impair any rights or
obligations of a Grantee, unless the Grantee consents to such amendment or such
amendment is required to comply with applicable law.

 

19. NO REPRICING. Except in connection with a corporate transaction involving
the Company (including, without limitation, any stock dividend, distribution
(whether in the form of cash, Common Stock, other securities or property), stock
split, extraordinary cash dividend, recapitalization, change of control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Shares or other securities, or similar
transactions), the Company may not, without obtaining stockholder approval,
(a) amend the terms of outstanding Options or Stock Appreciation Rights to
reduce the Exercise Price of such outstanding Options or Stock Appreciation
Rights, (b) cancel outstanding Options or Stock Appreciation Rights in exchange
for Options or Stock Appreciation Rights with an Exercise Price that is less
than the Exercise Price of the original Options or Stock Appreciation Rights or
(c) cancel outstanding Options or Stock Appreciation Rights with an Exercise
Price above the current stock price in exchange for cash or other securities.

 

20. STOCKHOLDER APPROVAL FOR PERFORMANCE-BASED GRANTS. If Grants (other than
Options or Stock Appreciation Rights) are granted as Performance-Based Grants
under Section 14 above, the Plan must be reapproved by the Company’s
stockholders no later than the first stockholders meeting that occurs in the
fifth year following the year in which the stockholders previously approved the
provisions of Section 14, if additional Grants are to be made under Section 14
and if required by Section 162(m) of the Code or the regulations thereunder.

 

21. APPLICATION OF FUNDS. The proceeds received by the Company from the sale of
Common Stock pursuant to the exercise of an Option, the sale of Restricted Stock
or in connection with other Grants under the Plan will be used for general
corporate purposes.

 

22. TAX WITHHOLDING. Each Grantee shall, no later than the date as of which the
value of any Grant first becomes includable in the gross income of the Grantee
for federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Company regarding payment of any federal, state or local
taxes of any kind that are required by law to be withheld with respect to such
income. The Committee may determine that the Company’s tax withholding
obligation with respect to Grants paid in shares of Common Stock shall be
satisfied by having shares of Common Stock withheld, at the time such Grants
become taxable; provided that, to the extent required to avoid adverse financial
accounting consequences, the Fair Market Value of such shares of Common Stock
shall not exceed the minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities. In addition, the Committee,
in its discretion, may allow a Grantee to elect to have the Grantee’s tax
withholding obligation satisfied, in whole or in part, by (a) authorizing the
Company to withhold a number of Shares to be issued pursuant to a Grant equal to
the Fair Market Value as of the date withholding is effected that would satisfy
the withholding amount due, (b) transferring to the Company Shares owned by the
Grantee with a Fair Market Value equal to the amount of the required withholding
tax, or (c) in the case of a Grantee who is an Employee of the Company at the
time such withholding is effected, by withholding from the Grantee’s cash
compensation. Notwithstanding anything contained in the Plan to the contrary,
the Grantee’s satisfaction of any tax-withholding requirements imposed by the
Committee shall be a condition precedent to the Company’s obligation as may
otherwise be provided hereunder to provide Shares to the Grantee, and the
failure of the Grantee to satisfy such requirements with respect to a Grant
shall cause such Grant to be forfeited.

 

23. NOTICES. All notices under the Plan shall be in writing, and if to the
Company, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally or mailed to the Grantee at the address appearing in the
records of the Participating Company. Such addresses may be changed at any time
by written notice to the other party given in accordance with this Section 23.

 

20

--------------------------------------------------------------------------------


 

24. RIGHTS TO EMPLOYMENT OR OTHER SERVICE. Nothing in the Plan or in any Grant
issued pursuant to the Plan shall confer on any individual any right to continue
in the employ or other service of the Participating Company (if applicable) or
interfere in any way with the right of the Participating Company to terminate
the individual’s employment or other service at any time.

 

25. NO ASSIGNMENT. A Grantee’s rights with respect to any Grant shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, garnishment, levy, execution, or other legal or
equitable process, either voluntary or involuntary; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish, or levy or execute on any right to payments or other benefits payable
hereunder, shall be void.

 

26. CLAIMS PROCEDURES.

 

(i)             The Grantee or authorized representative, may file a claim for
payments with respect to Grants under the Plan by written communication to the
Committee or its designee. A claim is not considered filed until such
communication is actually received. Within 90 days (or, if special circumstances
require an extension of time for processing, 180 days, in which case notice of
such special circumstances should be provided within the initial 90-day period)
after the filing of the claim, the Committee will either:

 

(1)                                                         approve the claim
and take appropriate steps for satisfaction of the claim; or

 

(2)                                                         if the claim is
wholly or partially denied, advise the claimant of such denial by furnishing to
him or her a written notice of such denial setting forth (A) the specific reason
or reasons for the denial; (B) specific reference to pertinent provisions of the
Plan on which the denial is based and, if the denial is based in whole or in
part on any rule of construction or interpretation adopted by the Committee, a
reference to such rule, a copy of which shall be provided to the claimant; (C) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of the reasons why such material or
information is necessary; and (D) a reference to this Section 26 as the
provision setting forth the claims procedure under the Plan.

 

(ii)          The claimant may request a review of any denial of his or her
claim by written application to the Committee within 60 days after receipt of
the notice of denial of such claim. Within 60 days (or, if special circumstances
require an extension of time for processing, 120 days, in which case notice of
such special circumstances should be provided within the initial 60-day period)
after receipt of written application for review, the Committee will provide the
claimant with its decision in writing, including, if the claimant’s claim is not
approved, specific reasons for the decision and specific references to the Plan
provisions on which the decision is based.

 

27. EXCULPATION AND INDEMNIFICATION. To the maximum extent permitted by law, the
Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, bad faith, willful misconduct or criminal
acts of such persons.

 

28. COMPLIANCE WITH SECTION 409A OF THE CODE.

 

(i)                                     Any Agreement issued under the Plan that
is subject to Section 409A of the Code shall include such additional terms and
conditions as may be required to satisfy the

 

21

--------------------------------------------------------------------------------


 

requirements of Section 409A of the Code.

 

(ii)                               With respect to any Grant issued under the
Plan that is subject to Section 409A of the Code, and with respect to which a
payment or distribution is to be made upon a Termination of Service, if the
Grantee is determined by the Company to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code and any of the Company’s stock
is publicly traded on an established securities market or otherwise, such
payment or distribution may not be made before the date which is six months
after the date of Termination of Service (to the extent required under
Section 409A of the Code). Any payments or distributions delayed in accordance
with the prior sentence shall be paid to the Grantee on the first day of the
seventh month following the Grantee’s Termination of Service, or if earlier,
within 30 days following the Grantee’s death which occurs during such six-month
period.

 

(iii)                            Notwithstanding any other provision of the
Plan, the Plan and the Grants are intended to comply with the requirements of
Section 409A of the Code. Accordingly, all provisions herein and with respect to
any Grants shall be construed and interpreted to be consistent with the
requirements of Section 409A of the Code to the maximum extent possible, and any
payments constituting nonqualified deferred compensation subject to Section 409A
of the Code shall only be made in a manner and upon an event permitted by
Section 409A of the Code; provided, however, that in no event shall the Company
be obligated to reimburse a Grantee for any additional tax (or related penalties
and interest) incurred by reason of application of Section 409A of the Code. The
Company makes no representations that Grants are exempt from or comply with
Section 409A of the Code and makes no undertakings to ensure or preclude that
Section 409A of the Code will apply to any Grants.

 

(iv)                           Notwithstanding any other provision of the Plan
or an Agreement, in the event that any Grant that constitutes nonqualified
deferred compensation subject to Section 409A of the Code is to be paid or
otherwise settled upon a Change of Control, such Grant shall not be paid or
settled upon the Change of Control unless the applicable Change of Control
constitutes a “change in control event” for purposes of Section 409A of the
Code.

 

29. NO FUND CREATED. Any and all payments hereunder to any Grantee under the
Plan shall be made from the general funds of the Company (or, if applicable, a
Participating Company), no special or separate fund shall be established or
other segregation of assets made to assure such payments, and the Phantom Shares
(including for purposes of this Section 29 any accounts established to
facilitate the implementation of Section 10(d)(iii)) and any other similar
devices issued hereunder to account for Plan obligations do not constitute
Common Stock and shall not be treated as (or as giving rise to) property or as a
trust fund of any kind; provided, however, that the Company (or a Participating
Company) may establish a mere bookkeeping reserve to meet its obligations
hereunder or a trust or other funding vehicle that would not cause the Plan to
be deemed to be funded for tax purposes or for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended. The obligations of
the Company (or, if applicable, a Participating Company) under the Plan are
unsecured and constitute a mere promise by the Company (or, if applicable, a
Participating Company) to make benefit payments in the future and, to the extent
that any person acquires a right to receive payments under the Plan from the
Company (or, if applicable, a Participating Company), such right shall be no
greater than the right of a general unsecured creditor of the Company (or, if
applicable, a Participating Company). Without limiting the foregoing, Phantom
Shares and any other similar devices issued hereunder to account for Plan
obligations are solely a device for the measurement and determination of the
amounts to be paid to a Grantee under the Plan, and each Grantee’s right in the
Phantom Shares and any such other devices is limited to the right to receive
payment, if any, as may herein be provided.

 

22

--------------------------------------------------------------------------------


 

30. NO FIDUCIARY RELATIONSHIP. Nothing contained in the Plan (including without
limitation Section 10(e)(ii)), and no action taken pursuant to the provisions of
the Plan, shall create or shall be construed to create a trust of any kind, or a
fiduciary relationship between the Company, the Participating Companies, or
their directors or officers or the Committee, on the one hand, and the Grantee,
the Company, the Participating Companies or any other person or entity, on the
other.

 

31. CAPTIONS. The use of captions in the Plan is for convenience. The captions
are not intended to provide substantive rights.

 

32. GOVERNING LAW. The Plan shall be governed by the laws of Maryland, without
reference to principles of conflict of laws.

 

33. EXECUTION. The Company has caused this amended and restated Plan to be
executed in the name and on behalf of the Company by an officer of the Company
thereunto duly authorized as of this 21st day of May, 2015.

 

 

MFA FINANCIAL, INC.,

 

 

 

a Maryland corporation

 

 

 

By:

/s/ Harold E. Schwartz

 

 

 

 

Name:

Harold E. Schwartz

 

 

 

 

Title:

Secretary

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE CRITERIA

 

Performance-Based Grants may be payable upon the attainment of objective
performance goals that are established by the Committee and relate to one or
more Performance Criteria, in each case on a specified date or over any period,
up to 10 years, as determined by the Committee. Performance Criteria may be
based on the achievement of specified levels of performance under one or more of
the measures set out below or achievement of one or more of such measures
relative to the performance of one or more other corporations or indices.

 

“Performance Criteria” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Participating Company
or any division or operating unit thereof:

 

i.)                                      pre-tax income,

 

ii.)                                   after-tax income,

 

iii.)                                net income (meaning net income as reflected
in the Company’s financial reports for the applicable period, on an aggregate,
diluted and/or per share basis),

 

iv.)                               operating income,

 

v.)                                  cash flow,

 

vi.)                               earnings per share,

 

vii.)                            return on equity or return on average equity,

 

viii.)                         return on invested capital or assets,

 

ix.)                               cash and/or funds available for distribution,

 

x.)                                  appreciation in the fair market value of
the Common Stock,

 

xi.)                               return on investment,

 

xii.)                            total return to stockholders (meaning the
aggregate Common Stock price appreciation and dividends paid (assuming full
reinvestment of dividends) during the applicable period),

 

xiii.)                         net earnings growth,

 

xiv.)                        stock appreciation (meaning an increase in the
price or value of the Common Stock after the date of grant of an award and
during the applicable period),

 

xv.)                           related return ratios,

 

xvi.)                        increase in revenues,

 

xvii.)                     the Company’s published ranking against its peer
group of real estate investment trusts based on total stockholder return,

 

xviii.)                  net earnings,

 

xix.)                        changes (or the absence of changes) in the per
share or aggregate market price of the Company’s Common Stock,

 

xx.)                           number of securities sold,

 

xxi.)                        earnings before any one or more of the following
items: interest, taxes, depreciation or amortization for the applicable period,
as reflected in the Company’s financial reports for

 

24

--------------------------------------------------------------------------------


 

the applicable period, and

 

xxii.)                     total revenue growth (meaning the increase in total
revenues after the date of grant of an award and during the applicable period,
as reflected in the Company’s financial reports for the applicable period).

 

25

--------------------------------------------------------------------------------